FOLLEY, Justice.
This case originated in the County Court of Potter County, Texas. Articles 1873 to 1876, ’Vernon’s Annotated Civil Statutes, providing for opinions by Courts of Civil Appeals, do not require written opinions in cases in which the judgment is one of affirmance and the Supreme Court has no jurisdiction of the application for writ of error. Associated Indemnity Corporation et al. v. Gatling, Tex.Civ.App., 75 S.W.2d *869294; Texas & New Orleans Railroad Company v. L. E. Futch, Tex.Civ.App., 127 S.W.2d 1040; Cage et al. v. Nueces County, Tex.Civ.App., 149 S.W.2d 190; Moore v. Eckols, Tex.Civ.App., 149 S.W.2d 1014. It is our conclusion that the judg-me" of the lower court should be affirmed. The affirmance is without written opinion.
Affirmed.